DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
End plate, as in claim 11 (The element of the end plate 44 is not shown in the Drawings)
a heat exchanger disposed in the housing between the air inlet and the blower (No element 4 exists in the Drawings which show the housing 20)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered, per MPEP 608.04 (emphasis added, as the Examiner will hold the Applicant accountable).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “tube” in claims 3 & 10 is used by the respective claims to mean “a box,” while the accepted meaning is “a hollow elongated cylinder”, as defined by Merriam-Webster. The term is indefinite because the specification does not clearly redefine the term. The Examiner invites the Applicant to explain how they consider a five-sided box to be a “tube”. All dependent claims are similarly rejected for being dependent from a rejected claim.

Claim 4 recites the limitation “the cap cover comprises a sheet of mass loaded plastic”, which upon review of the Specifications, while the Examiner was able to locate the fact that the successive words above do appear a single time in ¶0006 of the Specifications, however, the Examiner was unable  to locate subject matter that would shed light upon the cap cover 110 actually comprising of any mass loaded plastic 232, as can be seen in the Applicants own Figures to not be true, as only Figures 8, 12, 13 show the cap cover 110, and not one figure shows the cap cover 110 to actually have any mass loaded plastic 232. For examination purposes, the Examiner is interpreting the cap cover to be present in the disclosure, without any mass loaded plastic 232, as evidenced by the Applicant’s figures. All dependent claims are similarly rejected for being dependent from a rejected claim.

Claim  10 recites the limitation of “a tube”, of which claim 10 depends from claim 3, of which already establishes the element of the tube. For Examination purposes, “a tube” in claim 10 will be interpreted as “the tube”, as antecedent basis for this element can be found in claim 3.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mogi (JP2011052842), in view of Cherniak et al (US 8,434,591), hereinafter referred to as Cherniak.

Regarding claim 1, Mogi (JP2011052842) shows a noise-reducing enclosure for use in reducing noise emitted from a compressor, the enclosure being shaped and dimensioned to receive and enclose the compressor, the enclosure comprising: a shell (1e, 1f, 1h, 1d, Fig. 1); and an inner insulating structure fixed to an inside surface of the shell (Page 6, 24-26 for 1d/Lines 35-37 for 1e, 1f, 1g, & 1h).  
However, Mogi lacks showing a rigid metal shell, and an outer insulating structure fixed to an outside surface of the shell.
Cherniak (US 8,434,591), an acoustic barrier for a compressor, is in the same field of endeavor as Mogi which is an acoustic barrier for a compressor. 
Cherniak teaches a rigid metal shell (120, Fig. 2, Col. 2, Lines 14-15 – the shell 120 is comprised of sheet metal 110), and an outer insulating structure (104/106, Fig. 1) fixed to an outside surface of the shell (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mogi to incorporate the teachings of Cherniak to provide a rigid metal shell, and an outer insulating structure fixed to an outside surface of the shell, which would provide an effective acoustic barrier or dampener to prevent or reduce airborne noise transmission into the space the equipment is intended to condition (Col. 1, Lines 17-20).

Regarding claim 14, Mogi shows elements of the claimed invention as stated above in claim 1 including the enclosure, the shell, and the inner insulating structure that cooperate together.
However, Mogi lacks showing the outer insulating structure to cooperate to allow the enclosure to both block noise and prevent airflow through the enclosure.  
	Cherniak teaches the outer insulating structure (104/106, Fig. 1), to cooperate to allow the enclosure to both block noise and prevent airflow through the enclosure (As the Applicant claims benefit of the claimed structure, to then allow the enclosure to both block noise and prevent airflow through the enclosure, by having the elements of the shell, the outer insulating structure and the inner insulating structure, as does Mogi in view of Cherniak show in combination by disclosing such elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mogi to incorporate the teachings of Cherniak to provide the outer insulating structure to cooperate to allow the enclosure to both block noise and prevent airflow through the enclosure, which would provide an effective acoustic barrier or dampener to prevent or reduce airborne noise transmission into the space the equipment is intended to condition (Col. 1, Lines 17-20).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mogi (JP2011052842), in view of Cherniak et al (US 8,434,591), hereinafter referred to as Cherniak, in further view of Sishtla (US 6,932,190), as evidenced by CommercialAcoustics (https://commercial-acoustics.com/next-generation-mlv-mass-loaded-vinyls-potential-applications/)

Regarding claim 2, Mogi shows elements of the claimed invention as stated above in claim 1 including the inner insulating structure being disposed on the inside surface of the shell (Page 6, 24-26 for 1d & Page 6, Lines 35-37 for 1e, 1f, 1g, & 1h).
However, Mogi lacks showing wherein the outer insulating structure comprises: a first sheet of mass loaded plastic: and a first layer of foam insulation that is disposed between the first sheet of mass loaded plastic and the shell.  
Cherniak teaches wherein the outer insulating structure comprises: a first sheet of mass loaded plastic (104, Col. 3, Lines 48-49): and a first layer of foam insulation (Col. 3, Lines 17-18 – first layer of foam 106 is comprised of porous EPP, that stands for Expanded Polypropylene, which is a closed-cell bead foam) that is disposed between the first sheet of mass loaded plastic and the shell (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mogi to incorporate the teachings of Cherniak to provide wherein the outer insulating structure comprises: a first sheet of mass loaded plastic: and a first layer of foam insulation that is disposed between the first sheet of mass loaded plastic and the shell, which would provide an effective acoustic barrier or dampener to prevent or reduce airborne noise transmission into the space the equipment is intended to condition (Col. 1, Lines 17-20).
However, the combination of Mogi & Cherniak lacks showing the inner insulating structure comprises: a second sheet of mass loaded plastic: and a second layer of foam insulation, and the second sheet of mass loaded plastic is disposed between the second layer of foam insulation and the shell.
Sishtla (US 6,932,190), a sound barrier for noise reduction, is in the same field of endeavor as Mogi which is a sound barrier for noise reduction.
Sishtla teaches wherein the inner insulating structure comprises a sheet of mass loaded plastic (17, Fig 4c, Col. 3, Lines 10-11 – element 17 is comprised of PVC, of which is known as a mass loaded plastic, as evidenced by CommericalAcoustics (CommercialAcoustics.pdf, Page 2, Lines 3-4)), and a layer of foam insulation (15, Fig. 4c), and the sheet of mass loaded plastic is disposed between the shell and the layer of foam insulation (Fig. 4c – With Mogi showing the liner, or the mass loaded plastic of Sishtla, to be disposed on the shell of Mogi, Sishtla teaches the layer of foam is disposed on the other side of the mass loaded plastic 17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mogi, Cherniak, & Das to incorporate the teachings of Sishtla to provide the inner insulating structure comprises: a second sheet of mass loaded plastic: and a second layer of foam insulation, and the second sheet of mass loaded plastic is disposed between the second layer of foam insulation and the shell, which would provide an apparatus capable of achieving a high reduction in noise level in secondary sources (Col. 1, Lines 27-29).

Claims 3, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mogi (JP2011052842), in view of Cherniak et al (US 8,434,591), hereinafter referred to as Cherniak, in further view of Das et al (US 5,274,200), hereinafter referred to as Das.

Regarding claim 3, Mogi shows wherein the shell includes: a shell first side (1h, Fig. 1): a shell second side (1e, Fig. 1): a shell third side (1d, Fig. 1): and a shell fourth side (1f, Fig. 1), the shell first side, the shell second side. the shell third side and the shell fourth side arranged to provide a tube (Fig. 1 – as the Applicant themselves interpret a 5 sided box to represent a “tube”, as does Mogi show; see 112(b) rejection above): and a shell cap (1g, Fig. 1) that closes one end of the enclosure (Fig. 1), the inner insulating structure includes: a liner first side (Page 6, Lines 35-37 for 1e, 1f, 1g, & 1h) that underlies the shell first side (Page 6, Lines 35-37 for 1e, 1f, 1g, & 1h); a liner second side (Page 6, Lines 35-37 for 1e, 1f, 1g, & 1h) that underlies the shell second side (Page 6, Lines 35-37 for 1e, 1f, 1g, & 1h); a liner third side (Page 6, 24-26 for 1d) that underlies the shell third side (Page 6, 24-26 for 1d); a liner fourth side (Page 6, Lines 35-37 for 1e, 1f, 1g, & 1h) that underlies the shell fourth side (Page 6, Lines 35-37 for 1e, 1f, 1g, & 1h); and a cap liner (Page 6, Lines 35-37 for 1e, 1f, 1g, & 1h) that underlies the shell cap (Page 6, Lines 35-37 for 1e, 1f, 1g, & 1h).  
However, Mogi lacks showing the outer insulating structure includes: a cover first side that overlies the shell first side; a cover second side that overlies the shell second side; a cover third side that overlies the shell third side;17Attorney Docket No.: R384909 TT a cover fourth side that overlies the shell fourth side.
Cherniak teaches the outer insulating structure includes: a cover first side (Fig. 1) that overlies the shell (Col. 1, Lines 26-28 – the multilayer configuration is mounted to an outer skin, or the shell, to provide a single integrated, structure); a cover second side (Fig. 1) that overlies the shell (Col. 1, Lines 26-28); a cover third side (Fig. 1) that overlies the shell (Col. 1, Lines 26-28); 17Attorney Docket No.: R384909 TTa cover fourth side (Fig. 1) that overlies the shell (Col. 1, Lines 26-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mogi to incorporate the teachings of Cherniak to provide the outer insulating structure includes: a cover first side that overlies the shell first side; a cover second side that overlies the shell second side; a cover third side that overlies the shell third side;17Attorney Docket No.: R384909 TT a cover fourth side that overlies the shell fourth side, which would provide an effective acoustic barrier or dampener to prevent or reduce airborne noise transmission into the space the equipment is intended to condition (Col. 1, Lines 17-20).
However, the Combination of Mogi & Cherniak lacks showing a cap cover that overlies the shell cap.
	Das (US 5,274,200), a sound attenuating enclosure for compressors, is in the same field of endeavor as Mogi which is a sound attenuating enclosure for compressors.
	Das teaches a cap cover (Col. 3, Lines 59-62 – each of the panels contains a cap cover made of vinyl material, that overlies the outer surface of each of the panels, including the shell cap 20) that overlies the surface of the shell cap (20, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mogi & Cherniak to incorporate the teachings of Das to provide a cap cover that overlies the shell cap, which would provide a sound attenuating enclosure for a compressor that is easily manufactured and installed around a compressor (Col. 1, Lines 35-38).

Regarding claim 10, Mogi shows wherein the shell first side and the shell second side are joined along a first common edge (See Annotated Figure 1) to provide a first angled wall portion (See Annotated Figure 1), the shell third side and the shell fourth side are joined along a second common edge (See Annotated Figure 1) to provide a second angled wall portion (See Annotated Figure 1), the first angled wall portion is detachably connected to the second angled wall portion to form a tube (See Annotated Figure 1 – as the Applicant themselves interpret a 5 sided box to represent a “tube”, as does Mogi show; see 112(b) rejection above; the shell first side and shell second side, or the first angled wall portion, are detachably connected to the shell third side and shell fourth side, or the second angled wall portion), and the shell cap (1g, Fig. 1) is detachably connected to the tube (Fig. 1).  


    PNG
    media_image1.png
    468
    728
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 11, Mogi shows wherein the shell cap (1g, Fig. 1) comprises an end plate (see Annotated Figure 2 – see Drawing Objection above), and a rim (see Annotated Figure 2) that protrudes from a peripheral edge of the shell cap toward the tube, and the rim abuts an outer surface of a portion of each of the shell first side, the shell second side, the shell third side, and the shell fourth side (Fig. 1/3).  


    PNG
    media_image2.png
    597
    652
    media_image2.png
    Greyscale

Annotated Figure 2

Regarding claim 12, Mogi shows elements of the claimed invention as stated above in claim 11 including the rim (See Annotated Figure 2), the entirety of the shell first side (Fig. 1 – part of the shell first side comprises of the rim, as the rim overlaps the shell first side), the entirety of the shell second side (Fig. 1 - part of the shell second side comprises of the rim, as the rim overlaps the shell second side), the entirety of the shell third side (Fig. 1 - part of the shell third side comprises of the rim, as the rim overlaps the shell third side), and the entirety of the shell fourth side (Fig. 1 - part of the shell fourth side comprises of the rim, as the rim overlaps the shell fourth side). 
However, Mogi lacks showing wherein the outer insulating structure includes: a rim cover first side that cooperates with the cover first side to cover the entirety of the shell first side: 19Attorney Docket No.: R384909 TTa rim cover second side that cooperates with the cover second side to cover the entirety of the shell second side: a rim cover third side that cooperates with the cover third side to cover the entirety of the shell third side: and a rim cover fourth side that cooperates with the cover fourth side to cover the entirety of the shell fourth side.  
Cherniak teaches wherein the outer insulating structure (104/106, Fig. 1) includes: a rim cover first side that cooperates with the cover first side to cover the entirety of the shell first side (Col. 1, Lines 26-28 – the multilayer configuration is mounted to an outer skin, or the shell, to provide a single integrated, structure, of which the outer insulating structure 104/106 is configured to provide a single, integrated structure of a rim cover first side that extends along the cover first side, of the rim of Mogi): 19Attorney Docket No.: R384909 TTa rim cover second side that cooperates with the cover second side to cover the entirety of the shell second side (Col. 1, Lines 26-28 – the multilayer configuration is mounted to an outer skin, or the shell, to provide a single integrated, structure, of which the outer insulating structure 104/106 is configured to provide a single, integrated structure of a rim cover second side that extends along the cover second side, of the rim of Mogi): a rim cover third side that cooperates with the cover third side to cover the entirety of the shell third side (Col. 1, Lines 26-28 – the multilayer configuration is mounted to an outer skin, or the shell, to provide a single integrated, structure, of which the outer insulating structure 104/106 is configured to provide a single, integrated structure of a rim cover third side that extends along the cover third side, of the rim of Mogi): and a rim cover fourth side that cooperates with the cover fourth side to cover the entirety of the shell fourth side (Col. 1, Lines 26-28 – the multilayer configuration is mounted to an outer skin, or the shell, to provide a single integrated, structure, of which the outer insulating structure 104/106 is configured to provide a single, integrated structure of a rim cover fourth side that extends along the cover fourth side, of the rim of Mogi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mogi to incorporate the teachings of Cherniak to provide wherein the outer insulating structure includes: a rim cover first side that cooperates with the cover first side to cover the entirety of the shell first side: 19Attorney Docket No.: R384909 TTa rim cover second side that cooperates with the cover second side to cover the entirety of the shell second side: a rim cover third side that cooperates with the cover third side to cover the entirety of the shell third side: and a rim cover fourth side that cooperates with the cover fourth side to cover the entirety of the shell fourth side, which would provide an effective acoustic barrier or dampener to prevent or reduce airborne noise transmission into the space the equipment is intended to condition (Col. 1, Lines 17-20).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mogi (JP2011052842), in view of Cherniak et al (US 8,434,591), hereinafter referred to as Cherniak, in further view of Das et al (US 5,274,200), hereinafter referred to as Das, in further view of DiFlora et al (US 5,588,810), hereinafter referred to as DiFlora, as evidenced by CommercialAcoustics (https://commercial-acoustics.com/next-generation-mlv-mass-loaded-vinyls-potential-applications/).

Regarding claim 4, Mogi shows elements of the claimed invention as stated above in claim 3 including the shell first side, the shell second side, the shell third side, the shell fourth side, and the shell cap. 
However, the combination of Mogi, Cherniak, & Das lacks showing shows wherein each of the cover first side, the cover second side, the cover third side, the cover fourth side, and the cap cover comprises a sheet of mass loaded plastic, and a layer of a foam insulation that is disposed between the sheet of mass loaded plastic and the shell.  
DiFlora (US 5,588,810), a cover for a compressor, is in the same field of endeavor as Mogi which is a cover for a compressor.
DiFlora teaches wherein each of the cover first side, the cover second side, the cover third side, the cover fourth side, and the cap cover (27, Fig. 4 – the shell 27, which comprises of sections 30 & 32, covers all sides of the compressor, including the shell cap) comprises a sheet of mass loaded plastic (Fig. 4, Col. 5, 16-53 (Spec Chart) – the shell 27 is made of PVC (Poly vinyl chloride) of which is known to be a mass loaded plastic, as evidenced by CommericalAcoustics (CommercialAcoustics.pdf, Page 2, Lines 3-4)), and a layer of a foam insulation (34, Fig. 4, Col. 5, 16-53 (Spec Chart) – the cushion material 34 is comprised of an open cell foam) that is disposed between the sheet of mass loaded plastic and the shell (Fig. 4 – the foam insulation 34 is disposed between the mass loaded plastic and the shell 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mogi, Cherniak, & Das to incorporate the teachings of DiFlora to provide wherein each of the cover first side, the cover second side, the cover third side, the cover fourth side, and the cap cover comprises a sheet of mass loaded plastic, and a layer of a foam insulation that is disposed between the sheet of mass loaded plastic and the shell, which would provide a highly effective sound barrier without the need for modifying the housing construction of compressor units (Col. 2, Lines 9-11).

Regarding claim 5, the combination of Mogi, Cherniak, & Das shows elements of the claimed invention as stated above in claim 4 except wherein the sheet of mass loaded plastic is configured to provide at least one pound of mass for each square foot of the sheet.  
DiFlora teaches wherein the sheet of mass loaded plastic is configured to provide at least one pound of mass for each square foot of the sheet (Col. 5, 16-53 (Spec Chart) – the chart gives physical impact properties, at various temperatures, of which when at 32ºF & 73ºF, the pound of mass per square foot is 2.1 & 7.4, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mogi, Cherniak, & Das to incorporate the teachings of DiFlora to provide wherein the sheet of mass loaded plastic is configured to provide at least one pound of mass for each square foot of the sheet, which would provide a highly effective sound barrier without the need for modifying the housing construction of compressor units (Col. 2, Lines 9-11).

Regarding claim 6, the combination of Mogi, Cherniak, & Das shows elements of the claimed invention as stated above in claim 4 except wherein the sheet of mass loaded plastic is a sheet of mass loaded polyvinylchloride.  
DiFlora teaches wherein the sheet of mass loaded plastic is a sheet of mass loaded polyvinylchloride (Col. 5, 16-53 (Spec Chart) – the barrier 27 is a sheet of mass loaded plastic, that is comprised of PVC, or Poly Vinyl Chloride).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mogi, Cherniak, & Das to incorporate the teachings of DiFlora to provide wherein the sheet of mass loaded plastic is a sheet of mass loaded polyvinylchloride, which would provide a highly effective sound barrier without the need for modifying the housing construction of compressor units (Col. 2, Lines 9-11).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mogi (JP2011052842), in view of Cherniak et al (US 8,434,591), hereinafter referred to as Cherniak, in further view of Das et al (US 5,274,200), hereinafter referred to as Das, in further view of Sishtla (US 6,932,190), as evidenced by CommercialAcoustics (https://commercial-acoustics.com/next-generation-mlv-mass-loaded-vinyls-potential-applications/).

Regarding claim 7, Mogi shows elements of the claimed invention as stated above in claim 3 including the liner first side, the liner second side, the liner third side, and the liner fourth side, the cap liner, and the respective liners being disposed against the shell (Page 6, 24-26 for 1d & Page 6, Lines 35-37 for 1e, 1f, 1g, & 1h).
However, the combination of Mogi, Cherniak, & Das lacks showing wherein each of the respective liners comprises a sheet of mass loaded plastic, and a layer of foam insulation, and the sheet of mass loaded plastic is disposed between the shell and the layer of foam insulation.  
	Sishtla (US 6,932,190), a sound barrier for noise reduction, is in the same field of endeavor as Mogi which is a sound barrier for noise reduction.
Sishtla teaches wherein the liner comprises a sheet of mass loaded plastic (17, Fig 4c, Col. 3, Lines 10-11 – element 17 is comprised of PVC, of which is known as a mass loaded plastic, as evidenced by CommericalAcoustics (CommercialAcoustics.pdf, Page 2, Lines 3-4)), and a layer of foam insulation (15, Fig. 4c), and the sheet of mass loaded plastic is disposed between the shell and the layer of foam insulation (Fig. 4c – With Mogi showing the liner, or the mass loaded plastic of Sishtla, to be disposed on the shell of Mogi, Sishtla teaches the layer of foam is disposed on the other side of the mass loaded plastic 17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mogi, Cherniak, & Das to incorporate the teachings of Sishtla to provide wherein each of the liner first side, the liner second side, the liner third side, the liner fourth side, and the cap liner comprises a sheet of mass loaded plastic, and a layer of foam insulation, and the sheet of mass loaded plastic is disposed between the shell and the layer of foam insulation, which would provide an apparatus capable of achieving a high reduction in noise level in secondary sources (Col. 1, Lines 27-29).

Regarding claim 18Attorney Docket No.: R384909 TT8, the combination of Mogi, Cherniak, & Das shows elements of the claimed invention as stated above in claim 7 except wherein the sheet of mass loaded plastic is configured to provide at least one pound of mass for each square foot of the sheet.  
Sishtla teaches wherein the sheet of mass loaded plastic (17, Fig. 4c) is configured to provide at least one pound of mass for each square foot of the sheet (Col. 2, Lines 29-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mogi, Cherniak, & Das to incorporate the teachings of Sishtla to provide wherein the sheet of mass loaded plastic is configured to provide at least one pound of mass for each square foot of the sheet, which would provide an apparatus capable of achieving a high reduction in noise level in secondary sources (Col. 1, Lines 27-29).

Regarding claim 9, the combination of Mogi, Cherniak, & Das elements of the claimed invention as stated above in claim 7 except wherein the sheet of mass loaded plastic is a sheet of mass loaded polyvinylchloride.  
	Sishtla teaches wherein the sheet of mass loaded plastic (17, Fig. 4c) is a sheet of mass loaded polyvinylchloride (Col. 3, Lines 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mogi, Cherniak, & Das to incorporate the teachings of Sishtla to provide wherein the sheet of mass loaded plastic is a sheet of mass loaded polyvinylchloride, which would provide an apparatus capable of achieving a high reduction in noise level in secondary sources (Col. 1, Lines 27-29).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mogi (JP2011052842), in view of Cherniak et al (US 8,434,591), hereinafter referred to as Cherniak, in further view of Das et al (US 5,274,200), hereinafter referred to as Das, in further view of Ames (US 2020/0139293).

Regarding claim 13, Mogi shows elements of the claimed invention as stated above in claim 3 including wherein the enclosure has a first end (see Annotated Figure 2), and a second end (see Annotated Figure 2) that is opposed to the first end and that is closed by the shell cap (Fig. 1), and the shell first side with a shell outward facing surface (Fig. 1), the shell second side with the shell outward facing surface (Fig. 1), the shell third side with the shell outward facing surface (Fig. 1), and the shell fourth side with the shell outward facing surface (Fig. 1).
However, the combination of Mogi, Cherniak, & Das lacks showing the shell first side includes a first flange that is disposed at the enclosure first end and protrudes from a shell outward facing surface in a direction perpendicular to the shell outward facing surface, the shell second side includes a second flange that is disposed at the enclosure first end and protrudes from the shell outward facing surface in a direction perpendicular to the shell outward facing surface, the shell third side includes a third flange that is disposed at the enclosure first end and protrudes from the shell outward facing surface in a direction perpendicular to the shell outward facing surface, and the shell fourth side includes a fourth flange that is disposed at the enclosure first end and protrudes from the shell outward facing surface in a direction perpendicular to the shell outward facing surface.  
	Ames (US 2020/0139293), a component for an HVAC system, is in the same field of endeavor as Mogi which is a component for an HVAC system.
	Ames teaches the shell first side includes a first flange that is disposed at the enclosure first end and protrudes from a shell outward facing surface in a direction perpendicular to the shell outward facing surface (see Annotated Figure 3), the shell second side includes a second flange that is disposed at the enclosure first end and protrudes from the shell outward facing surface in a direction perpendicular to the shell outward facing surface (see Annotated Figure 3), the shell third side includes a third flange that is disposed at the enclosure first end and protrudes from the shell outward facing surface in a direction perpendicular to the shell outward facing surface (see Annotated Figure 3), and the shell fourth side includes a fourth flange that is disposed at the enclosure first end and protrudes from the shell outward facing surface in a direction perpendicular to the shell outward facing surface (see Annotated Figure 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the combination of Mogi, Cherniak, & Das to incorporate the teachings of Ames to provide the shell first side includes a first flange that is disposed at the enclosure first end and protrudes from a shell outward facing surface in a direction perpendicular to the shell outward facing surface, the shell second side includes a second flange that is disposed at the enclosure first end and protrudes from the shell outward facing surface in a direction perpendicular to the shell outward facing surface, the shell third side includes a third flange that is disposed at the enclosure first end and protrudes from the shell outward facing surface in a direction perpendicular to the shell outward facing surface, and the shell fourth side includes a fourth flange that is disposed at the enclosure first end and protrudes from the shell outward facing surface in a direction perpendicular to the shell outward facing surface, which would provide an easy way to facilitate removal and replacement of the housing for the ease of maintenance purposes.


    PNG
    media_image3.png
    520
    607
    media_image3.png
    Greyscale

Annotated Figure 3

Claims 15 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mogi (JP2011052842), in view of Cherniak et al (US 8,434,591), hereinafter referred to as Cherniak.

Regarding claim 15, Mogi shows an environmental control unit comprising, a housing (Fig. 3) including a first end that rests on a support surface (1a, Fig. 1 – the support surface 1a is located at the first end), a closed second end that is spaced apart from the first end (Fig. 1 –  the second end is located at element 1g, where it closes the second end, which is spaced apart from the first end), a sidewall (1k, Fig. 1) that extends between the first end and the second end (Fig. 3), an air inlet (Page 4, Lines 6-8), and an air outlet (Page 4, Lines 6-8), a blower (14, Fig. 3) disposed in the housing (Fig. 3), the blower configured to draw air into the housing via the air inlet (Page 4, Lines 6-8 – the blower 14 sucks air from the inlet, which is formed on the heat exchanger side) and exhaust air from the housing via the air outlet (Page 4, Lines 6-8 – once the air is sucked in by the blower, the air is sent to the heat exchanger where the heat exchanger exchanges heat, and the air is discharged via the air outlet, to the opposite side of the heat exchanger 15), a heat exchanger (15, Fig. 3) disposed in the housing between the air inlet and the blower (Fig. 1/3, Page 4, Lines 6-8 – while the Examiner understands Figs. 1 & 2 show the heat exchanger 4 in schematic diagrams, as indicated in the Specifications filed 07/10/2019 on Page 5 , of which such schematic diagrams are not equitable or a physical representation as to where the components actually are in the housing 20, the Examiner understands that the Figures fail to show the heat exchanger 4 and its arrangement inside the housing 20, as can be seen in Figs. 3 & 4 by the omission of any element 4 or heat exchanger; as the Applicant has shown the heat exchanger 4 to be disposed in the housing between the air inlet 24, and the blower 7, as does Mogi show the heat exchanger 15 disposed in the housing between the air inlet (Page 4, Lines 6-8) and the blower 14), a compressor (2, Fig. 1/3) disposed within housing (Fig. 1/3), and noise reduction features (Specifications filed 07/10/2019 in ¶0040 states that the noise reduction features include an enclosure that encapsulates the compressor, and reduces the amount of noise emitted from the compressor; By the Applicants own interpretation, all that is required for noise reduction features, is an enclosure that encapsulates the compressor and reduces noise, as does teach noise reduction features in an enclosure (1e, 1f, 1h, 1d, & 1g, Fig. 1) that by the simple fact that it is a barrier that would otherwise not exist around the compressor, which by alone, reduces compressor noise), wherein the noise reduction features include a noise-reducing enclosure (1e, 1f, 1h, 1d, & 1g, Fig. 1) that receives the compressor (Fig. 1), the enclosure including a shell (1e, 1f, 1h, 1d, Fig. 1), and an inner insulating structure fixed to an inside surface of the shell (Page 6, 24-26 for 1d/Lines 35-37 for 1e, 1f, 1g, & 1h).  
However, Mogi lacks showing a rigid metal shell, and an outer insulating structure fixed to an outside surface of the shell.
Cherniak (US 8,434,591), an acoustic barrier for a compressor, is in the same field of endeavor as Mogi which is an acoustic barrier for a compressor. 
Cherniak teaches a rigid metal shell (120, Fig. 2, Col. 2, Lines 14-15 – the shell 120 is comprised of sheet metal 110), and an outer insulating structure (104/106, Fig. 1) fixed to an outside surface of the shell (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mogi to incorporate the teachings of Cherniak to provide a rigid metal shell, and an outer insulating structure fixed to an outside surface of the shell, which would provide an effective acoustic barrier or dampener to prevent or reduce airborne noise transmission into the space the equipment is intended to condition (Col. 1, Lines 17-20).

Regarding claim 19, Mogi shows wherein the noise reduction features include vibration isolation structures (6, Fig. 1) that are disposed between the compressor and the housing (Fig. 1).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mogi (JP2011052842), in view of Cherniak et al (US 8,434,591), hereinafter referred to as Cherniak, in further view of Sishtla (US 6,932,190), as evidenced by CommercialAcoustics (https://commercial-acoustics.com/next-generation-mlv-mass-loaded-vinyls-potential-applications/)

Regarding claim 16, Mogi shows elements of the claimed invention as stated above in claim 15 including the inner insulating structure being disposed on the inside surface of the shell (Page 6, 24-26 for 1d & Page 6, Lines 35-37 for 1e, 1f, 1g, & 1h).
However, Mogi lacks showing wherein the outer insulating structure comprises: a first sheet of mass loaded plastic: and a first layer of foam insulation that is disposed between the first sheet of mass loaded plastic and the shell.  
Cherniak teaches wherein the outer insulating structure comprises: a first sheet of mass loaded plastic (104, Col. 3, Lines 48-49): and a first layer of foam insulation (Col. 3, Lines 17-18 – first layer of foam 106 is comprised of porous EPP, that stands for Expanded Polypropylene, which is a closed-cell bead foam) that is disposed between the first sheet of mass loaded plastic and the shell (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mogi to incorporate the teachings of Cherniak to provide wherein the outer insulating structure comprises: a first sheet of mass loaded plastic: and a first layer of foam insulation that is disposed between the first sheet of mass loaded plastic and the shell, which would provide an effective acoustic barrier or dampener to prevent or reduce airborne noise transmission into the space the equipment is intended to condition (Col. 1, Lines 17-20).
However, the combination of Mogi & Cherniak lacks showing the inner insulating structure comprises: a second sheet of mass loaded plastic: and a second layer of foam insulation, and the second sheet of mass loaded plastic is disposed between the second layer of foam insulation and the shell.
Sishtla (US 6,932,190), a sound barrier for noise reduction, is in the same field of endeavor as Mogi which is a sound barrier for noise reduction.
Sishtla teaches wherein the inner insulating structure comprises a sheet of mass loaded plastic (17, Fig 4c, Col. 3, Lines 10-11 – element 17 is comprised of PVC, of which is known as a mass loaded plastic, as evidenced by CommericalAcoustics (CommercialAcoustics.pdf, Page 2, Lines 3-4)), and a layer of foam insulation (15, Fig. 4c), and the sheet of mass loaded plastic is disposed between the shell and the layer of foam insulation (Fig. 4c – With Mogi showing the liner, or the mass loaded plastic of Sishtla, to be disposed on the shell of Mogi, Sishtla teaches the layer of foam is disposed on the other side of the mass loaded plastic 17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mogi & Cherniak to incorporate the teachings of Sishtla to provide the inner insulating structure comprises: a second sheet of mass loaded plastic: and a second layer of foam insulation, and the second sheet of mass loaded plastic is disposed between the second layer of foam insulation and the shell, which would provide an apparatus capable of achieving a high reduction in noise level in secondary sources (Col. 1, Lines 27-29).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mogi (JP2011052842), in view of Cherniak et al (US 8,434,591), hereinafter referred to as Cherniak, in further view of Sishtla (US 6,932,190), as evidenced by CommercialAcoustics (https://commercial-acoustics.com/next-generation-mlv-mass-loaded-vinyls-potential-applications/), in further view of Xu et al (CN106679238), hereinafter referred to as Xu, as evidenced by Second Skin (https://www.amazon.com/Second-Skin-Luxury-Loaded-Deadener/dp/B01AVMR45U?th=1 & SecondSkin.pdf).

Regarding claim 17, the combination of Mogi, Cherniak, & Sishtla shows elements of the claimed invention as stated above in claim 16 except wherein the first and second sheets of mass loaded plastic are configured to provide at least one pound of a mass for each square foot of the sheet.  
Xu (CN106679238), a sound barrier for a compressor, is in the same field of endeavor as Mogi which is a sound barrier for a compressor.
Xu teaches wherein the first and second sheets (100, Fig. 3) of mass loaded plastic (Fig. 3, Page 2, Lines 28-29/Page 4, Lines 22-23 – the laminated layers 100 are comprised of PVC, or Poly Vinyl Chloride, which is a known mass loaded plastic) are configured to provide at least one pound of a mass for each square foot of the sheet (Fig. 3 – the first and second sheets 100 of mass loaded plastic are configured to provide at least one pound of mass for each square foot, as evidenced by Second Skin.pdf, which can be found in the Customer questions and Answers section for Second Skins Amazon.com page in the link above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mogi, Cherniak, & Sishtla to incorporate the teachings of Xu to provide wherein the first and second sheets of mass loaded plastic are configured to provide at least one pound of a mass for each square foot of the sheet, which would reduce the source of the noise in the environment and therefore reducing the noise heard by the user (Page 1, Lines 17-22).

Regarding claim 18, the combination of Mogi, Cherniak, & Sishtla elements of the claimed invention as stated above in claim 17 except shows wherein each of the first and second sheets of mass loaded plastic is a sheet of mass loaded polyvinylchloride.  
	Xu teaches wherein each of the first and second sheets (Fig. 3) of mass loaded plastic is a sheet of mass loaded polyvinylchloride (Fig. 3, Page 2, Lines 28-29/Page 4, Lines 22-23 – the laminated layers 100 are comprised of PVC, or Poly Vinyl Chloride).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mogi, Cherniak, & Sishtla to incorporate the teachings of Xu to provide wherein each of the first and second sheets of mass loaded plastic is a sheet of mass loaded polyvinylchloride, which would reduce the source of the noise in the environment and therefore reducing the noise heard by the user (Page 1, Lines 17-22).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                        

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762